Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/096,779 entitled "MOBILE PAYMENT METHOD AND APPARATUS" with claims 1 to 19 pending.
Status of Claims
Claims 1 and 6 have been amended and are hereby entered.
Claims 1-19 are pending and have been examined.

Response to Amendment
The amendment filed November 1, 2021, has been entered. Claims 1 to 19 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed August 16, 2021. 
  Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 26, 2018, October 18, 2018, and November 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smets (“SECURITY FOR MOBILE PAYMENT APPLICATIONS”, U.S. Publication Number: 2016/0217467 A1), in view of Frazier (“AUTOMATED COMPILER OPERATION VERIFICATION”, U.S. Patent Number: 9547484 B1),in view of Iizuka (“COMPUTER SYSTEM AND PROGRAM”, U.S. Publication Number: 2015/0067697 A1),in view of Kamakura (“AUTHENTICATION SYSTEM, AUTHENTICATION SERVER, AND SUB-AUTHENTICATION SERVER”, U.S. Publication Number: 2011/0202985 A1) 


Regarding Claim 1, 
Smets teaches,
A mobile payment method, comprising  executing a non-contact protocol initialization process; non-contact; mobile;
   (Smets [0008]Against this background, the present disclosure aims to provide a method of carrying out payment transactions securely using a mobile phone (or other mobile device), without the need for either a chip-based SE or the periodic supply of session keys using a cloud-based solution.
Smets [0004] The present applicants have also appreciated that it would be possible to use a computing device such as a mobile telephone as a proxy for a payment card. They have also developed a mobile payment application, M/Chip Mobile, which can be downloaded to a mobile cellular telephone handset (hereafter “mobile phone”) to act as a proxy for a payment card using Near Field Communication (NFC) technology standards, which are built in to the majority of current mobile phones. )
between a mobile payment terminal and an external device by the mobile payment terminal;
(Smets [0038] Advantageously, the present disclosure allows the functionality of the two applications to be set in an initialization or personalization step, where instructions for carrying out the process are provided to the applications, via a secure communications channel, from the application service provider prior to the process being executed.
Smets [Abstract] a first application executable within the first execution environment; a second trusted application executable within the second execution environment; and a secure communications channel between the first application and the second trusted application
Smets [0063] Other computer equipment in a conventional infrastructure is typically fixed, but in cases of interest point of interaction (POI) terminals 2 may also be mobile. The example shown is a mobile point-of-sale (MPOS) terminal 2 used by a merchant interacting with the user. This type of POI terminal may support NFC-enabled transactions and/or transactions that involve the use of magnetic stripe technology.)
receiving a selection command from the external device by the mobile payment terminal, the selection command designating a non-contact application
(Smets [0090] At Step 210, the user confirms the payment details and selects a digitized card to use, initiating the processing of a DSRP transaction by the MPA 14;
Smets [0004]   a computing device such as a mobile telephone as a proxy for a payment card. They have also developed a mobile payment application, M/Chip Mobile, which can be downloaded to a mobile cellular telephone handset (hereafter “mobile phone”) to act as a proxy for a payment card using Near Field Communication (NFC) technology standards, … NFC is a development upon RFID, and NFC-enabled devices are able to operate in the same manner as RFID devices)
the plurality of non-contact applications including at least one non-contact application supporting a fingerprint verification mode
(Smets  [0038] the present disclosure allows the functionality of the two applications to be set in an initialization or personalization step, where instructions for carrying out the process are provided to the applications, via a secure communications channel
Smets [0082] when the user initiates a transaction by opening the payment application on the mobile device. At Step 105, the user authenticates himself by providing biometric data to the sensor, and this data is subsequently passed to the Trusted CVM App 12 to be authenticated.)
 in an embedded security element on the mobile payment terminal,
(Smets [0006] Mobile payment applications require access to sensitive data for their operation. There are known mechanisms for holding secure data and performing secure operations on a mobile device. One approach is to use a secure element (SE) in the mobile device. A conventional SE is a tamper-resistant physical device, generally physically and logically protected to allow operations and data taking place in it to be trusted by other system elements.)
 directly running the designated non-contact application by the mobile payment terminal to execute a first payment operation without executing a fingerprint verification process;
(Smets [0029] Although the use of biometric verification does increase the security of the process, it should be noted that other methods of verifying a user's identity may also be applied in the present disclosure (e.g. user password entry).
Smets [0040] bypassing the first application in the relatively less secure REE. This increases the security of the present method whilst still enabling all necessary provisioning data to be provided to the mobile computing device before execution of any processes.)
the non-contact protocol initialization process includes activating a near field communication (NFC) function and running the non- contact application designated by the selection command.
(Smets [0004] an NFC-device is active rather than passive
Smets [0021]  the first application is a mobile payment application and is configured to execute a payment transaction. The payment transaction may correspond to ... an NFC-enabled transaction
Smets [0062]  hardware and software to enable communication by NFC and associated contactless card protocols
Smets [0075] providing the functionality to enact contactless (NFC-enabled) transactions... APIs allow the MPA 14 to communicate instructions to the NFC controller)
wherein the execution of the non-contact protocol initialization process is independent of the execution of the fingerprint verification process.
(Smets [0006] Another approach is to use a trusted execution environment (TEE)—this is an isolated execution environment provided by the main processor of the mobile device adapted so that code and data loaded within it is confidential and integrity protected. The TEE operates in parallel to the main operating system of the mobile device, and certain aspects of payment processing are carried out in the TEE for added security.
Smets  [0087] it would also be possible for multiple commands to be sent simultaneously in a single invocation
Smets [0021]  the first application is a mobile payment application and is configured to execute a payment transaction. The payment transaction may correspond to ... an NFC-enabled transaction
Smets [0028] Optionally, the mobile computing device further comprises a biometric sensor for use in authenticating a user of the device.)
Smets does not teach among a plurality of non-contact applications installed on the mobile payment terminal; and one non-contact application not supporting the fingerprint verification mode, wherein each of the plurality of non-contact applications has a corresponding fingerprint verification parameter stored; a value of the fingerprint verification parameter being one of four values including: a first value indicating that the corresponding non-contact application does not support the finger verification mode, a second value indicating that the corresponding non-contact application supports the finger verification mode and a fingerprint verification process is not executed, a third value indicating that the corresponding non-contact application supports the finger verification mode and the fingerprint verification has passed, and a fourth value indicating that the corresponding non-contact application supports the finger verification mode and the fingerprint verification process is not passed; determining, by the mobile payment terminal, whether the designated non-contact application supports   the fingerprint verification mode according to a target fingerprint verification parameter corresponding to the designated non-contact application; in response to determining that the target fingerprint verification parameter is the first value; determining, by the mobile payment terminal, whether the designated non-contact application has passed  the fingerprint verification process, if the fingerprint verification mode is supported by the designated non-contact application, according to the target fingerprint verification parameter; and running the designated non-contact application by the mobile payment terminal to execute a second payment operation, in response to determining that the target fingerprint verification parameter is the third value; 
Frazier teaches,
among a plurality of …. applications installed on the mobile payment terminal,
(Frazier [Col 3, Lines 18-20] Any appropriate number of applications may be executed by a computer system such as computer system 100.)
and one …. application not supporting the fingerprint verification mode,
(Frazier  [Col 1, Lines 39-40] the fingerprint comprises a representation of a sequence of behavior that occurs on the processor while the software is executing.
Frazier [Col 1, 43-45]  determining that the fingerprint is not present in the software currently executing on the processor)
wherein each of the plurality of …applications has a corresponding fingerprint verification parameter stored
(Frazier [Col 3, Lines 18-20] Any appropriate number of applications may be executed by a computer system such as computer system 
Frazier [Col 1, Lines 39-41] the fingerprint comprises a representation of a sequence of behavior that occurs on the processor while the software is executing.
Frazier  [Col 4, Lines 4-8]  The fingerprint shift register 104 is used to store the output of the software code that is currently executing, such that the output (value) of the fingerprint shift register 104 is compared to the fingerprint 165 to determine a match. 
Examiner notes the term "fingerprint" in this prior art does not refer to a mark made on a surface by a person's fingertip. Rather, it means identifying features indicating the existence or non-existence of software functionality. However, it can be interpreted that when a fingerprint (i.e. thumbprint or fingertip) verification software application or mode exists, it exhibits certain "fingerprint" sequence of behavior that occurs on the processor when it is executing and/or present. Thusly, Examiner interprets "fingerprint" as meaning a sequence of behavior when a fingerprint (i.e. thumbprint or fingertip) verification software or mode  is present and/or operating. )
a first value indicating that the corresponding …. application does not support the finger verification mode
(Frazier [Col 4, Lines 4-8] The fingerprint shift register 104 is used to store the output of the software code that is currently executing, such that the output (value) of the fingerprint shift register 104 is compared to the fingerprint 165 to determine a match. 
Frazier [Col 11, Lines 12-14] may only monitor for the presence of a specified fingerprint related to instructions at various addresses
Frazier [Col 11, 16-17]  in response to determining that the fingerprint 165 is not present in the software currently executing on the processor 
Examiner notes the term "fingerprint" in this prior art does not refer to a mark made on a surface by a person's fingertip. Rather, it means identifying features indicating the existence or non-existence of software functionality. However, it can be interpreted that when a fingerprint (i.e. thumbprint or fingertip) verification software application or mode exists, it exhibits certain "fingerprint" sequence of behavior that occurs on the processor when it is executing and/or present. Thusly, Examiner interprets "fingerprint" as meaning a sequence of behavior when a fingerprint (i.e. thumbprint or fingertip) verification software  or mode is present and/or operating. )
determining, by the mobile  payment terminal, whether the designated … application supports   the fingerprint verification mode according to a target fingerprint verification parameter corresponding to the designated … application; in response to determining that the target fingerprint verification parameter is the first value; determining, by the mobile payment terminal, whether the designated … application has passed   fingerprint verification, if the fingerprint verification mode is supported by the designated non-contact application, according to the target fingerprint verification parameter; value indicating that the corresponding non-contact application supports the finger verification mode
(Frazier [Col 1, Lines 23-24] portable computers has created a market for minimizing the power consumed by a program
Frazier [Col 10, Lines 65-67] the fingerprint comprises a representation of a sequence of behavior that occurs on the processor while the software is executing.
Frazier [Col 11, Lines 21-23] in response to determining that the fingerprint 165 is present in the software executing on the processor
Frazier [Col 4, Lines 15-18]  the fingerprint circuit 110 may monitor execution of the software program 107 in order to determine a match to a single specified fingerprint 165. In response to finding the match, the fingerprint circuit 110 is configured to indicate that the intended optimization has occurred.
Frazier  [Col 4, Lines 5-8]  The fingerprint shift register 104 is used to store the output of the software code that is currently executing, such that the output (value) of the fingerprint shift register 104 is compared to the fingerprint 165 to determine a match. 
Examiner notes the term "fingerprint" in this prior art does not refer to a mark made on a surface by a person's fingertip. Rather, it means identifying features indicating the existence or non-existence of software functionality. However, it can be interpreted that when a fingerprint (i.e. thumbprint or fingertip) verification software application or mode exists, it exhibits certain "fingerprint" sequence of behavior that occurs on the processor when it is executing and/or present. Thusly, Examiner interprets "fingerprint" as meaning a sequence of behavior when a fingerprint (i.e. thumbprint or fingertip) verification software or mode is present and/or operating. )
running the designated … application by the mobile payment terminal to execute a second payment operation
(Frazier [Col 3, Lines 18-20] Any appropriate number of applications may be executed by a computer system such as computer system
Frazier [Col 14, Lines 4-7] two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the software verification and monitoring teachings of Frazier for   “circuits 110 designed to monitor the execution of software programs (e.g., application 107, hypervisor 106, source code 108) on the processor.” (Frazier [Col 3, Lines 38-40]).        The modification would have been obvious, because it is merely applying a known technique (i.e. software verification and monitoring) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “compiler that tries to minimize or maximize some attributes of an executable computer program. The most common requirement is to minimize the time taken to execute a program. A less common optimization is to minimize the amount of memory occupied. The growth of portable computers has created a market for minimizing the power consumed by a program.” Frazier [Col 1, Lines 17-24])
Frazier does not teach  a value of the fingerprint verification parameter being one of four values including: a second value indicating that the corresponding ... the fingerprint verification process is not executed,   a third value indicating ... the fingerprint verification process has passed, and a fourth value indicating ... the fingerprint verification process is not passed;  in response to determining that the target fingerprint verification parameter is the third value;   
Iizuka teaches,
a value of the fingerprint verification parameter being one of four values including: a second value indicating that the corresponding …. the fingerprint verification process is not executed,
(Iizuka [0077] execution results 216, and verification results 217.
Iizuka [0081] An execution result of the workflow program is registered to the execution result 216. Specifically, information on …. information on a situation where the workflow program has not been executed yet (unexecuted) is registered to the execution result 216.
Iizuka [Figure 3]:
    PNG
    media_image1.png
    495
    674
    media_image1.png
    Greyscale
)
 a third value indicating …. the fingerprint verification process has passed, and a fourth value indicating …. the fingerprint verification process is not passed; in response to determining that the target fingerprint verification parameter is the third value;  
(Iizuka [0072] Authentication information required when a work procedure included in a workflow program
Iizuka [0217] included in the workflow program subject to processing is failure, “verification failed” is registered to the verification result …and if the execution results of the prior verification processing …. are successful, “verified” is registered to the verification result
Iizuka [Figure 6]: 
    PNG
    media_image2.png
    251
    499
    media_image2.png
    Greyscale
)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the processing verification   teachings of Iizuka for   “verification processing of verifying an operation environment of the management subject resource to operate the work procedure …. and displays an execution result of the prior verification processing on the display computer..” (Iizuka [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. processing verification) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “Work for checking whether the automated flow is carried out on schedule, or is carried out without a problem is necessary for the management computer to surely carry out the automated flow without a problem..” Iizuka [0003])
Additionally and concurrently, Kamakura  teaches,
wherein the execution of the … protocol initialization process is independent of the execution of the fingerprint verification process.
(Kamakura  [0061] it is assumed that the fingerprint information is used as an example of biometric information
Kamakura [0077]  the biometric authentication server 200 executes each processing asynchronously... the biometric authentication server 200 may execute each processing at the same time.... or execute each processing in order different from the order described)
 It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the  asynchronous biometric processing   of Kamakura where   “biometric authentication server 200 executes each processing asynchronously” (Kamakura [0077]).        The modification would have been obvious, because it is merely applying a known technique (i.e. asynchronous biometric processing) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “realize the high-speed authentication and the high-speed response. That is, the authentication processing can be executed at a high speed” Kamakura [0231])

Regarding Claim 2, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 1 as described earlier.
Smets teaches,
  the designated non-contact application
(Smets [0004]  They have also developed a mobile payment application,.... to act as a proxy for a payment card using Near Field Communication (NFC) technology standards, which are built in to the majority of current mobile phones.)
Smets does not teach,
wherein the fingerprint verification process is executed before it is determined …. supports the fingerprint verification mode.
Frazier teaches,
supports the fingerprint verification mode.
(Frazier [Col 10, Lines 65-67] the fingerprint comprises a representation of a sequence of behavior that occurs on the processor while the software is executing.
Frazier [Col 11, Lines 21-23] in response to determining that the fingerprint 165 is present in the software executing on the processor
Frazier [Col 4, Lines 15-18]  the fingerprint circuit 110 may monitor execution of the software program 107 in order to determine a match to a single specified fingerprint 165. In response to finding the match, the fingerprint circuit 110 is configured to indicate that the intended optimization has occurred.
Frazier  [Col 4, Lines 5-8]  The fingerprint shift register 104 is used to store the output of the software code that is currently executing, such that the output (value) of the fingerprint shift register 104 is compared to the fingerprint 165 to determine a match. 
Examiner notes the term "fingerprint" in this prior art does not refer to a mark made on a surface by a person's fingertip. Rather, it means identifying features indicating the existence or non-existence of software functionality. However, it can be interpreted that when a fingerprint (i.e. thumbprint or fingertip) verification software application or mode exists, it exhibits certain "fingerprint" sequence of behavior that occurs on the processor when it is executing and/or present. Thusly, Examiner interprets "fingerprint" as meaning a sequence of behavior when a fingerprint (i.e. thumbprint or fingertip) verification software or mode is present and/or operating. )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the software verification and monitoring teachings of Frazier for   “circuits 110 designed to monitor the execution of software programs (e.g., application 107, hypervisor 106, source code 108) on the processor.” (Frazier [Col 3, Lines 38-40]).        The modification would have been obvious, because it is merely applying a known technique (i.e. software verification and monitoring) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “compiler that tries to minimize or maximize some attributes of an executable computer program. The most common requirement is to minimize the time taken to execute a program. A less common optimization is to minimize the amount of memory occupied. The growth of portable computers has created a market for minimizing the power consumed by a program.” Frazier [Col 1, Lines 17-24])
Frazier does not teach  wherein the fingerprint verification process is executed before it is determined
Kamakura teaches,
wherein the fingerprint verification process is executed before it is determined
(Kamakura  [0061] it is assumed that the fingerprint information is used as an example of biometric information
Kamakura [0077]  the biometric authentication server 200 executes each processing asynchronously... the biometric authentication server 200 may execute each processing at the same time.... or execute each processing in order different from the order described)
 It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the  asynchronous biometric processing   of Kamakura where   “biometric authentication server 200 executes each processing asynchronously” (Kamakura [0077]).        The modification would have been obvious, because it is merely applying a known technique (i.e. asynchronous biometric processing) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “realize the high-speed authentication and the high-speed response. That is, the authentication processing can be executed at a high speed” Kamakura [0231])
Regarding Claim 3, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 1 as described earlier.
Smets teaches,
  the designated non-contact application
(Smets [0004]  They have also developed a mobile payment application,.... to act as a proxy for a payment card using Near Field Communication (NFC) technology standards, which are built in to the majority of current mobile phones.)
Smets does not teach,
wherein the fingerprint verification process is executed after it is determined …. supports the fingerprint verification mode.
Frazier teaches,
supports the fingerprint verification mode.
(Frazier [Col 10, Lines 65-67] the fingerprint comprises a representation of a sequence of behavior that occurs on the processor while the software is executing.
Frazier [Col 11, Lines 21-23] in response to determining that the fingerprint 165 is present in the software executing on the processor
Frazier [Col 4, Lines 15-18]  the fingerprint circuit 110 may monitor execution of the software program 107 in order to determine a match to a single specified fingerprint 165. In response to finding the match, the fingerprint circuit 110 is configured to indicate that the intended optimization has occurred.
Frazier  [Col 4, Lines 5-8]  The fingerprint shift register 104 is used to store the output of the software code that is currently executing, such that the output (value) of the fingerprint shift register 104 is compared to the fingerprint 165 to determine a match. 
Examiner notes the term "fingerprint" in this prior art does not refer to a mark made on a surface by a person's fingertip. Rather, it means identifying features indicating the existence or non-existence of software functionality. However, it can be interpreted that when a fingerprint (i.e. thumbprint or fingertip) verification software application or mode exists, it exhibits certain "fingerprint" sequence of behavior that occurs on the processor when it is executing and/or present. Thusly, Examiner interprets "fingerprint" as meaning a sequence of behavior when a fingerprint (i.e. thumbprint or fingertip) verification software or mode is present and/or operating. )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the software verification and monitoring teachings of Frazier for   “circuits 110 designed to monitor the execution of software programs (e.g., application 107, hypervisor 106, source code 108) on the processor.” (Frazier [Col 3, Lines 38-40]).        The modification would have been obvious, because it is merely applying a known technique (i.e. software verification and monitoring) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “compiler that tries to minimize or maximize some attributes of an executable computer program. The most common requirement is to minimize the time taken to execute a program. A less common optimization is to minimize the amount of memory occupied. The growth of portable computers has created a market for minimizing the power consumed by a program.” Frazier [Col 1, Lines 17-24])
Frazier does not teach  wherein the fingerprint verification process is executed before it is determined
Kamakura teaches,
wherein the fingerprint verification process is executed after it is determined
(Kamakura  [0061] it is assumed that the fingerprint information is used as an example of biometric information
Kamakura [0077]  the biometric authentication server 200 executes each processing asynchronously... the biometric authentication server 200 may execute each processing at the same time.... or execute each processing in order different from the order described)
 It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the  asynchronous biometric processing   of Kamakura where   “biometric authentication server 200 executes each processing asynchronously” (Kamakura [0077]).        The modification would have been obvious, because it is merely applying a known technique (i.e. asynchronous biometric processing) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “realize the high-speed authentication and the high-speed response. That is, the authentication processing can be executed at a high speed” Kamakura [0231])
Regarding Claim 4, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 1 as described earlier.
Smets teaches,
mobile payment; non-contact application
(Smets [0008]Against this background, the present disclosure aims to provide a method of carrying out payment transactions securely using a mobile phone (or other mobile device)
Smets [0004] using Near Field Communication (NFC) technology standards, which are built in to the majority of current mobile phones.)
Smets does not teach wherein the mobile payment terminal determines whether the designated non-contact application supports the fingerprint verification mode by accessing an application registry, and the application registry saves fingerprint identification information associated with the plurality of non-contact applications residing in the mobile payment terminal, the fingerprint identification information comprising an identifier indicating whether the non-contact application supports the fingerprint verification mode and a status flag indicating whether the fingerprint verification is passed when the fingerprint verification mode is supported, and wherein the fingerprint identification information includes the fingerprint verification parameter.
Frazier teaches,
wherein the mobile payment terminal determines whether the designated … application supports the fingerprint verification mode
(Frazier [Col 10, Lines 65-67] the fingerprint comprises a representation of a sequence of behavior that occurs on the processor while the software is executing.
Frazier [Col 11, Lines 21-23] in response to determining that the fingerprint 165 is present in the software executing on the processor
Frazier [Col 4, Lines 15-18]  the fingerprint circuit 110 may monitor execution of the software program 107 in order to determine a match to a single specified fingerprint 165. In response to finding the match, the fingerprint circuit 110 is configured to indicate that the intended optimization has occurred.
Examiner notes the term "fingerprint" in this prior art does not refer to a mark made on a surface by a person's fingertip. Rather, it means identifying features indicating the existence or non-existence of software functionality. However, it can be interpreted that when a fingerprint (i.e. thumbprint or fingertip) verification software application or mode exists, it exhibits certain "fingerprint" sequence of behavior that occurs on the processor when it is executing and/or present. Thusly, Examiner interprets "fingerprint" as meaning a sequence of behavior when a fingerprint (i.e. thumbprint or fingertip) verification software or mode is present and/or operating.)
 by accessing an application registry, and the application registry saves fingerprint identification information
(Frazier [Col 3, Lines 16-18]  Computer programs, such as hypervisor 106, application 107, and source code 108, are stored in main memory
Frazier [Col 4, Lines 4-8] The fingerprint shift register 104 is used to store the output of the software code that is currently executing, such that the output (value) of the fingerprint shift register 104 is compared to the fingerprint 165 to determine a match.)
 associated with the plurality … applications residing in the mobile payment terminal,
(Frazier [Col 3, Lines 18-20] Any appropriate number of applications may be executed by a computer system such as computer system)
 the fingerprint identification information comprising an identifier indicating whether the … application supports the fingerprint verification mode and a status flag indicating  whether the fingerprint verification is passed when the fingerprint verification mode is supported; wherein the fingerprint identification information includes the fingerprint verification parameter.
(Frazier  [Col 4, Lines 4-8]  The fingerprint shift register 104 is used to store the output of the software code that is currently executing, such that the output (value) of the fingerprint shift register 104 is compared to the fingerprint 165 to determine a match. 
Frazier [Col 11, Lines 12-14] may only monitor for the presence of a specified fingerprint related to instructions at various addresses
Examiner notes the term "fingerprint" in this prior art does not refer to a mark made on a surface by a person's fingertip. Rather, it means identifying features indicating the existence or non-existence of software functionality. However, it can be interpreted that when a fingerprint (i.e. thumbprint or fingertip) verification software application or mode exists, it exhibits certain "fingerprint" sequence of behavior that occurs on the processor when it is executing and/or present. Thusly, Examiner interprets "fingerprint" as meaning a sequence of behavior when a fingerprint (i.e. thumbprint or fingertip) verification software or mode is present and/or operating. )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the software verification and monitoring teachings of Frazier for   “circuits 110 designed to monitor the execution of software programs (e.g., application 107, hypervisor 106, source code 108) on the processor.” (Frazier [Col 3, Lines 38-40]).        The modification would have been obvious, because it is merely applying a known technique (i.e. software verification and monitoring) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “compiler that tries to minimize or maximize some attributes of an executable computer program. The most common requirement is to minimize the time taken to execute a program. A less common optimization is to minimize the amount of memory occupied. The growth of portable computers has created a market for minimizing the power consumed by a program.” Frazier [Col 1, Lines 17-24])
Regarding Claim 5, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 4 as described earlier.
Smets teaches,
non-contact application; fingerprint verification
(Smets [0004]   using Near Field Communication (NFC) technology standards, which are built in to the majority of current mobile phones.
Smets [0028] Optionally, the mobile computing device further comprises a biometric sensor for use in authenticating a user of the device.)
Smets does not teach a) reading the status flag; b) if the status flag is a first set value, determining that the designated non-contact application has passed the fingerprint verification, and if the status flag is a second set value, determining that the designated non-contact application has not passed the fingerprint verification; c) if the status flag is a third set value, executing a fingerprint verification process and repeating steps a) and b), wherein in the process of executing fingerprint verification, if the fingerprint verification is passed, the status flag is set at the first set value, otherwise it is set at the second set value; and d) resetting the status flag at a third set value after the status flag has been set at the first set value or the second set value for a preset period of time.
Iizuka teaches,
a) reading the status flag;
(Iizuka [0077] execution results 216 
Iizuka [Figure 3]:
    PNG
    media_image3.png
    495
    674
    media_image3.png
    Greyscale
)
b) if the status flag is a first set value, determining that the designated … application has passed the … verification, 
(Iizuka [Figure 3]:
    PNG
    media_image4.png
    495
    674
    media_image4.png
    Greyscale
)
and if the status flag is a second set value, determining that the designated …. application has not passed the … verification;
(Iizuka [Figure 6]:
    PNG
    media_image5.png
    251
    499
    media_image5.png
    Greyscale
)
c) if the status flag is a third set value, executing a … verification process and repeating steps a) and b), 
(
    PNG
    media_image6.png
    495
    674
    media_image6.png
    Greyscale
 
Iizuka [0209] and repeats processing)
wherein in the process of executing … verification, if the … verification is passed, the status flag is set at the first set value, otherwise it is set at the second set value; 
(Iizuka [Figure 3]:
    PNG
    media_image7.png
    495
    674
    media_image7.png
    Greyscale
)
and d) resetting the status flag at a third set value after the status flag has been set at the first set value or the second set value 
(Iizuka [0253]  thereby updating the ...record having the depending flow ID 237 to which the identification information for the own flow is registered)
for a preset period of time.
(Iizuka [0002] predetermined condition includes a case where a predetermined time has elapsed after the automated flow has been once carried out)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the processing verification   teachings of Iizuka for   “verification processing of verifying an operation environment of the management subject resource to operate the work procedure …. and displays an execution result of the prior verification processing on the display computer..” (Iizuka [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. processing verification) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “Work for checking whether the automated flow is carried out on schedule, or is carried out without a problem is necessary for the management computer to surely carry out the automated flow without a problem..” Iizuka [0003])
Claim 6 is rejected on the same basis as Claim 1.
Regarding Claim 7, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 6 as described earlier.
Smets teaches,
    wherein the mobile payment terminal is a mobile phone.	
(Smets [0062] A user (not shown) is provided with a payment device—this may be for example a mobile computing device, such as a mobile phone 1)
Regarding Claim 8, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 6 as described earlier.
Smets teaches,
non-contact applications; fingerprint identification
(Smets [0004]   using Near Field Communication (NFC) technology standards, which are built in to the majority of current mobile phones.
Smets [0028] Optionally, the mobile computing device further comprises a biometric sensor for use in authenticating a user of the device.) 
   wherein the embedded security element 
(Smets [0006]   One approach is to use a secure element (SE) in the mobile device. A conventional SE is a tamper-resistant physical device, generally physically and logically protected to allow operations and data taking place in it to be trusted by other system elements.)
further comprises an application registry that can be accessed by the fingerprint triggering module,
(Smets [0006] so that code and data loaded within it is confidential
Smets [0043] trusted application is able to access all the necessary data
Smets [0028] the mobile computing device further comprises a biometric sensor for use in authenticating a user of the device.)
Smets does not teach wherein the application registry saves fingerprint identification information associated with the plurality of non-contact applications residing in the mobile payment terminal, the fingerprint identification information comprising an identifier indicating whether the non-contact application supports the fingerprint verification mode and a status flag indicating whether the fingerprint verification is passed when the fingerprint verification mode is supported, and wherein the fingerprint identification information includes the fingerprint verification parameter.
Frazier teaches,
wherein the application registry saves …. identification information 
(Frazier [Col 4, Lines 4-8] The fingerprint shift register 104 is used to store the output of the software code that is currently executing, such that the output (value) of the fingerprint shift register 104 is compared to the fingerprint 165 to determine a match.)
associated with the plurality of … applications residing in the mobile payment terminal, 
(Frazier [Col 3, Lines 18-20] Any appropriate number of applications may be executed by a computer system such as computer system)
the fingerprint identification information comprising an identifier indicating whether the … application supports the fingerprint verification mode
(Frazier [Col 1, Lines 39-41] the fingerprint comprises a representation of a sequence of behavior that occurs on the processor while the software is executing.
Frazier [Col 11, Lines 21-23] in response to determining that the fingerprint 165 is present in the software executing on the processor
Frazier [Col 4, Lines 15-18]  the fingerprint circuit 110 may monitor execution of the software program 107 in order to determine a match to a single specified fingerprint 165. In response to finding the match, the fingerprint circuit 110 is configured to indicate that the intended optimization has occurred.
Examiner notes the term "fingerprint" in this prior art does not refer to a mark made on a surface by a person's fingertip. Rather, it means identifying features indicating the existence or non-existence of software functionality. However, it can be interpreted that when a fingerprint (i.e. thumbprint or fingertip) verification software application or mode exists, it exhibits certain "fingerprint" sequence of behavior that occurs on the processor when it is executing and/or present. Thusly, Examiner interprets "fingerprint" as meaning a sequence of behavior when a fingerprint (i.e. thumbprint or fingertip) verification software or mode is present and/or operating. )
 and a status flag indicating whether the fingerprint verification is passed when the fingerprint verification mode is supported, and wherein the fingerprint identification information includes the fingerprint verification parameter.
(Frazier [Col 4, Lines 4-8] The fingerprint shift register 104 is used to store the output of the software code that is currently executing, such that the output (value) of the fingerprint shift register 104 is compared to the fingerprint 165 to determine a match.
Frazier [Col 11, Lines 12-14] may only monitor for the presence of a specified fingerprint related to instructions at various addresses
Frazier [Col 4, Lines 4-8] The fingerprint shift register 104 is used to store the output of the software code that is currently executing, such that the output (value) of the fingerprint shift register 104 is compared to the fingerprint 165 to determine a match.
Examiner notes the term "fingerprint" in this prior art does not refer to a mark made on a surface by a person's fingertip. Rather, it means identifying features indicating the existence or non-existence of software functionality. However, it can be interpreted that when a fingerprint (i.e. thumbprint or fingertip) verification software application or mode exists, it exhibits certain "fingerprint" sequence of behavior that occurs on the processor when it is executing and/or present. Thusly, Examiner interprets "fingerprint" as meaning a sequence of behavior when a fingerprint (i.e. thumbprint or fingertip) verification software or mode is present and/or operating.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the software verification and monitoring teachings of Frazier for   “circuits 110 designed to monitor the execution of software programs (e.g., application 107, hypervisor 106, source code 108) on the processor.” (Frazier [Col 3, Lines 38-40]).        The modification would have been obvious, because it is merely applying a known technique (i.e. software verification and monitoring) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “compiler that tries to minimize or maximize some attributes of an executable computer program. The most common requirement is to minimize the time taken to execute a program. A less common optimization is to minimize the amount of memory occupied. The growth of portable computers has created a market for minimizing the power consumed by a program.” Frazier [Col 1, Lines 17-24])
Regarding Claim 9, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 8 as described earlier.
Smets teaches,
  wherein the embedded security element
(Smets [0006]   One approach is to use a secure element (SE) in the mobile device. A conventional SE is a tamper-resistant physical device, generally physically and logically protected to allow operations and data taking place in it to be trusted by other system elements.)
Smets does not teach,
further comprises a fingerprint identification processing module which is configured to update the status flag in the application registry based on a result of fingerprint verification of the fingerprint verification unit.
(Kamakura [0006] which includes a fingerprint database to associate an ID and fingerprint information with each other and store an association result)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the  asynchronous biometric processing   of Kamakura where   “biometric authentication server 200 executes each processing asynchronously” (Kamakura [0077]).        The modification would have been obvious, because it is merely applying a known technique (i.e. asynchronous biometric processing) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “realize the high-speed authentication and the high-speed response. That is, the authentication processing can be executed at a high speed” Kamakura [0231])
Claim 10 is rejected on the same basis as Claim 5.
Regarding Claim 11, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 6 as described earlier.
Smets teaches,
  wherein the designated non-contact application runs in the embedded security element.
(Smets [0006] Mobile payment applications require access to sensitive data for their operation. ...One approach is to use a secure element (SE) in the mobile device...to allow operations and data taking place in it to be trusted by other system elements)
Regarding Claim 12, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 1 as described earlier.
Smets teaches,
non-contact applications; fingerprint identification
(Smets [0004]   using Near Field Communication (NFC) technology standards, which are built in to the majority of current mobile phones.
Smets [0028] Optionally, the mobile computing device further comprises a biometric sensor for use in authenticating a user of the device.) 
Smets does not teach in response to determining that the target fingerprint verification parameter is the second value, executing the fingerprint verification process to obtain a verification result; updating the fingerprint verification parameter to the third value if the verification result indicates that the designated non-contact application has passed the fingerprint verification; and updating the fingerprint verification parameter to the fourth value if the verification result indicates that the designated non-contact application does not pass the fingerprint verification.
Iizuka teaches,
in response to determining that the target … verification parameter is the second value, executing the …. verification process to obtain a verification result;
(Iizuka [0077] execution results 216, and verification results
Iizuka [0081] An execution result of the workflow program is registered to the execution result 216. Specifically, information on …. information on a situation where the workflow program has not been executed yet (unexecuted) is registered to the execution result 216.
Iizuka [Figure 3]:
    PNG
    media_image1.png
    495
    674
    media_image1.png
    Greyscale
)
updating the …. verification parameter 
(Iizuka [0253]  thereby updating the valid/invalid 238 of a record)
to the third value if the verification result indicates that the designated … application has passed the … verification; 
(Iizuka [Figure 6]:
    PNG
    media_image8.png
    251
    499
    media_image8.png
    Greyscale
)
and updating the … verification parameter 
(Iizuka [0253]  thereby updating the ...record having the depending flow ID 237 to which the identification information for the own flow is registered)
to the fourth value if the verification result indicates that the designated ….application does not pass the …. verification.
(Iizuka [Figure 6]: 
    PNG
    media_image5.png
    251
    499
    media_image5.png
    Greyscale
)
   It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the processing verification   teachings of Iizuka for   “verification processing of verifying an operation environment of the management subject resource to operate the work procedure …. and displays an execution result of the prior verification processing on the display computer..” (Iizuka [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. processing verification) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “Work for checking whether the automated flow is carried out on schedule, or is carried out without a problem is necessary for the management computer to surely carry out the automated flow without a problem..” Iizuka [0003])
Regarding Claim 13, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 12 as described earlier.
Smets teaches,
 the fingerprint verification process is operated by a fingerprint application in a secure environment provided by the mobile payment terminal;
(Smets [0006] Mobile payment applications require access to sensitive data for their operation. ...One approach is to use a secure element (SE) in the mobile device.  
Smets [0028] the mobile computing device further comprises a biometric sensor for use in authenticating a user of the device.
Smets [0029] this allows the device to securely verify the identity of a user using biometrics.)
comprises transmitting, by the fingerprint application, the updated fingerprint verification parameter to the embedded security element.
(Smets [0006] Mobile payment applications require access to sensitive data for their operation. ...One approach is to use a secure element (SE) in the mobile device...to allow operations and data taking place in it to be trusted by other system elements)
Smets does not teach updating the fingerprint verification parameter
Iizuka teaches,
updating the …. verification parameter
(Iizuka [0253]  thereby updating the ...record having the depending flow ID 237 to which the identification information for the own flow is registered)
   It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the processing verification   teachings of Iizuka for   “verification processing of verifying an operation environment of the management subject resource to operate the work procedure …. and displays an execution result of the prior verification processing on the display computer..” (Iizuka [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. processing verification) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “Work for checking whether the automated flow is carried out on schedule, or is carried out without a problem is necessary for the management computer to surely carry out the automated flow without a problem..” Iizuka [0003])
Regarding Claim 14, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 1 as described earlier.
Smets teaches,
 the fingerprint verification parameter occupies one information byte.
(Smets [0112] Different portions (or bytes) of a particular fixed data value correspond to separate pieces of information
Smets [0128] A portion (specifically the first byte) of the Card Verification Results
Smets [0082]  biometric data)
Regarding Claim 15, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 6 as described earlier.
Smets teaches,
non-contact applications; fingerprint identification
(Smets [0004]   using Near Field Communication (NFC) technology standards, which are built in to the majority of current mobile phones.
Smets [0028] Optionally, the mobile computing device further comprises a biometric sensor for use in authenticating a user of the device.) 
Smets does not teach wherein the fingerprint verification process is executed before it is determined that the designated non-contact application supports the fingerprint verification mode.
Frazier teaches,
it is determined that the designated … application supports the … verification mode.
(Frazier [Col 10, Lines 65-67]  the fingerprint comprises a representation of a sequence of behavior that occurs on the processor while the software is executing.
Frazier [Col 11, Lines 21-23] in response to determining that the fingerprint 165 is present in the software executing on the processor
Frazier [Col 4, Lines 15-18]   the fingerprint circuit 110 may monitor execution of the software program 107 in order to determine a match to a single specified fingerprint 165. In response to finding the match, the fingerprint circuit 110 is configured to indicate that the intended optimization has occurred.
Examiner notes the term "fingerprint" in this prior art does not refer to a mark made on a surface by a person's fingertip. Rather, it means identifying features indicating the existence or non-existence of software functionality. However, it can be interpreted that when a fingerprint (i.e. thumbprint or fingertip) verification software application or mode exists, it exhibits certain "fingerprint" sequence of behavior that occurs on the processor when it is executing and/or present. Thusly, Examiner interprets "fingerprint" as meaning a sequence of behavior when a fingerprint (i.e. thumbprint or fingertip) verification software or mode is present and/or operating.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the software verification and monitoring teachings of Frazier for   “circuits 110 designed to monitor the execution of software programs (e.g., application 107, hypervisor 106, source code 108) on the processor.” (Frazier [Col 3, Lines 38-40]).        The modification would have been obvious, because it is merely applying a known technique (i.e. software verification and monitoring) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “compiler that tries to minimize or maximize some attributes of an executable computer program. The most common requirement is to minimize the time taken to execute a program. A less common optimization is to minimize the amount of memory occupied. The growth of portable computers has created a market for minimizing the power consumed by a program.” Frazier [Col 1, Lines 17-24])
Frazier does not teach wherein the … verification process is executed before
Kamakura  teaches,
wherein the fingerprint verification process is executed before
(Kamakura [0077]  the biometric authentication server 200 executes each processing asynchronously... the biometric authentication server 200 may execute each processing at the same time.... or execute each processing in order different from the order described)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the  asynchronous biometric processing   of Kamakura where   “biometric authentication server 200 executes each processing asynchronously” (Kamakura [0077]).        The modification would have been obvious, because it is merely applying a known technique (i.e. asynchronous biometric processing) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “realize the high-speed authentication and the high-speed response. That is, the authentication processing can be executed at a high speed” Kamakura [0231])
Regarding Claim 16, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 6 as described earlier.
Smets teaches,
non-contact applications; fingerprint identification
(Smets [0004]   using Near Field Communication (NFC) technology standards, which are built in to the majority of current mobile phones.
Smets [0028] Optionally, the mobile computing device further comprises a biometric sensor for use in authenticating a user of the device.) 
Smets does not teach wherein the fingerprint verification process is executed after it is determined that the designated non-contact application supports the fingerprint verification mode.
Frazier teaches,
it is determined that the designated … application supports the … verification mode.
(Frazier [Col 10, Lines 65-67]  the fingerprint comprises a representation of a sequence of behavior that occurs on the processor while the software is executing.
Frazier [Col 11, Lines 21-23] in response to determining that the fingerprint 165 is present in the software executing on the processor
Frazier [Col 4, Lines 15-18]   the fingerprint circuit 110 may monitor execution of the software program 107 in order to determine a match to a single specified fingerprint 165. In response to finding the match, the fingerprint circuit 110 is configured to indicate that the intended optimization has occurred.
Examiner notes the term "fingerprint" in this prior art does not refer to a mark made on a surface by a person's fingertip. Rather, it means identifying features indicating the existence or non-existence of software functionality. However, it can be interpreted that when a fingerprint (i.e. thumbprint or fingertip) verification software application or mode exists, it exhibits certain "fingerprint" sequence of behavior that occurs on the processor when it is executing and/or present. Thusly, Examiner interprets "fingerprint" as meaning a sequence of behavior when a fingerprint (i.e. thumbprint or fingertip) verification software or mode is present and/or operating.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the software verification and monitoring teachings of Frazier for   “circuits 110 designed to monitor the execution of software programs (e.g., application 107, hypervisor 106, source code 108) on the processor.” (Frazier [Col 3, Lines 38-40]).        The modification would have been obvious, because it is merely applying a known technique (i.e. software verification and monitoring) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “compiler that tries to minimize or maximize some attributes of an executable computer program. The most common requirement is to minimize the time taken to execute a program. A less common optimization is to minimize the amount of memory occupied. The growth of portable computers has created a market for minimizing the power consumed by a program.” Frazier [Col 1, Lines 17-24])
Frazier does not teach wherein the … verification process is executed after
Kamakura  teaches,
wherein the fingerprint verification process is executed after
(Kamakura [0077]  the biometric authentication server 200 executes each processing asynchronously... the biometric authentication server 200 may execute each processing at the same time.... or execute each processing in order different from the order described)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the  asynchronous biometric processing   of Kamakura where   “biometric authentication server 200 executes each processing asynchronously” (Kamakura [0077]).        The modification would have been obvious, because it is merely applying a known technique (i.e. asynchronous biometric processing) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “realize the high-speed authentication and the high-speed response. That is, the authentication processing can be executed at a high speed” Kamakura [0231])
Claim 17 is rejected on the same basis as Claim 12.
Claim 18 is rejected on the same basis as Claim 13.
Regarding Claim 19, 
Smets, Frazier, Iizuka, and  Kamakura teach the mobile payment of Claim 6 as described earlier.
Smets does not teach wherein the four values of the fingerprint verification parameter are four different single-digit integers.
Iizuka teaches,
wherein the four values of the fingerprint verification parameter are four different single-digit integers.
(Iizuka [0116] Identification information for executed prior verification processing is registered to the verification ID 241. The prior verification result list table 240 and the prior verification list table 230 are linked to each other by the verification ID 241 of the prior verification result list table 240 and the verification ID 231 of the prior verification list table 230.
Iizuka [Figure 5 & 6]:
    PNG
    media_image9.png
    368
    597
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    251
    499
    media_image10.png
    Greyscale
 Examiner notes the verification ID (verification parameter) can be linked to any given verification result outcome. Whereas in this example, a given “SUCCESSFUL” result is linked to a verification ID of 10, it could have equally been assigned a verification ID of 1-4  (encircled) or any other single digit integer.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile payment application of Smets to incorporate the processing verification   teachings of Iizuka for   “verification processing of verifying an operation environment of the management subject resource to operate the work procedure …. and displays an execution result of the prior verification processing on the display computer..” (Iizuka [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. processing verification) to a known concept (i.e. mobile payment application) ready for improvement to yield predictable result (i.e. “Work for checking whether the automated flow is carried out on schedule, or is carried out without a problem is necessary for the management computer to surely carry out the automated flow without a problem..” Iizuka [0003])

Response to Remarks
Applicant's arguments filed on November 1, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments rectify the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.

Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new/additional prior art. 
 The Applicant states:
“The Office conceded that Smets, Frazier, and Iizuka do not teach "the execution of the non-contact protocol initialization process is independent of the execution of the fingerprint verification process;" as recited in previously presented claim 1 (OA at 10-18)…. The Office relied on Kamakura in rejecting the related feature…Kamakura suggests performing step 104 (i.e., transmitting the authentication processing result) and steps 105/106/108 (i.e., steps performed by the biometric authentication server 200 related to the cache server 300) asynchronously, not performing authentication and running a designated application asynchronously.."
Examiner responds:


Examiner maintains that Kamakura teaches “the execution of the non-contact protocol initialization process is independent of the execution of the fingerprint verification process.” In arguendo, Examiner now finds that Smets also teaches the limitation:
Smets [0006] Another approach is to use a trusted execution environment (TEE)—this is an isolated execution environment provided by the main processor of the mobile device adapted so that code and data loaded within it is confidential and integrity protected. The TEE operates in parallel to the main operating system of the mobile device, and certain aspects of payment processing are carried out in the TEE for added security.
Smets  [0087] it would also be possible for multiple commands to be sent simultaneously in a single invocation
Smets [0021]  the first application is a mobile payment application and is configured to execute a payment transaction. The payment transaction may correspond to ... an NFC-enabled transaction
Smets [0028] Optionally, the mobile computing device further comprises a biometric sensor for use in authenticating a user of the device
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:












Gerstner ("NEW WAYS TO PAY WITH YOUR PHONE", published in Kiplinger's Personal Finance on February 2016) discusses NFC payment technologies for mobile devices. 
Castinado (“System for tokenization and token selection associated with wearable device transactions”, U.S. Publication Number: 2017/0091745A1) discusses tokenization and token selection associated with wearable device transactions.
O'Regan (“METHOD AND SYSTEM FOR AUTHORIZING A TRANSACTION”, U.S. Publication Number: 2017/0169435 A1) proposes authorizing a transaction using biometric data.
Johnson (“APPROVING TRANSACTIONS USING A CAPTURED BIOMETRIC TEMPLATE”, U.S. Patent Number: 10,339,291 B2) teaches conducting transactions without a debit card or credit card may receive a request to complete a transaction including authentication data associated with a transaction account and a captured biometric template.
Stewart (“SYSTEM FOR VERIFYING AN IDENTITY OF A CARD HOLDER”, U.S. Publication Number: 2015/0081552 A1) proposes obtaining a geographically remote biometric scan of a card holder's fingerprint for verification of a performance of a transaction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697                                                                                                                                                                                                     
/HAO FU/Primary Examiner, Art Unit 3697